                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 THE TRAVELERS INDEMNITY
 COMPANY,

                       Plaintiff,

                        v.                              CAUSE NO.: 4:17-CV-86-TLS-JEM

 BRITTANY M. JOHNSON,

                       Defendant.

                                    OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. (Compl. ¶ 6, ECF No. 1.) Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000. See

28 U.S.C. § 1332(a)(1). As the party seeking to invoke this Court’s jurisdiction, the Plaintiff bears

the burden of demonstrating that the jurisdictional requirements have been met. Hertz Corp. v.

Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798,

802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See Mut. Assignment

& Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). In this case, the

Plaintiff has sufficiently alleged the citizenship of the Defendant and that the amount in

controversy exceeds $75,000.

       However, the Complaint alleges that the Plaintiff, The Travelers Indemnity Company, “is

a corporation organized under the laws of the State of Connecticut and was at all relevant times
authorized to do business in the State of Indiana.” (Compl. ¶ 2.) This allegation of citizenship is

deficient because a corporation is a citizen of every state and foreign state in which it has been

incorporated and the state or foreign state where it has its principal place of business. See 28 U.S.C.

§ 1332(c)(1); see also Hertz Corp., 559 U.S. at 92–93 (holding that the term “principal place of

business” refers to the corporation’s “nerve center,” that is, the place where a corporation’s officers

direct, control, and coordinate the corporation’s activities). The Plaintiff has not alleged its

principal place of business.

       Accordingly, the Court ORDERS the Plaintiff to FILE, on or before, July 2, 2019, a

supplemental jurisdictional statement properly identifying the citizenship of The Travelers

Indemnity Company on November 2, 2017, the date the Complaint was filed.

       SO ORDERED on June 18, 2019.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  2
